United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-3040
                     ___________________________

                                Ronald Cherry

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

                      Southern Refrigerated Transport

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Texarkana
                              ____________

                        Submitted: December 2, 2016
                          Filed: December 9, 2016
                               [Unpublished]
                               ____________

Before SMITH, ARNOLD, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.
       Ronald Cherry appeals after the district court1 dismissed his Title VII
complaint as barred by the statute of limitation, 42 U.S.C. § 2000e-5(f)(1) (providing
90-day limitation period to run from notice of dismissal of charge of discrimination).
Both in the district court and on appeal, Mr. Cherry has maintained that equitable
tolling should be applied, in light of an earlier action that was dismissed without
prejudice. After carefully reviewing the record and the parties’ arguments on appeal,
we conclude that the district court’s decision was proper. See Richter v. Advance
Auto Parts, Inc., 686 F.3d 847, 851 (8th Cir. 2012) (explaining application of statute
of limitation); cf. Garfield v. J.C. Nichols Real Estate, 57 F.3d 662, 666 (8th Cir.
1995) (“A dismissal without prejudice does not toll a statute of limitation.”).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas, adopting the report and recommendation of the Honorable Barry
A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

                                         -2-